         Case 2:19-cv-03234-JMY Document 21 Filed 02/23/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CAROL R. FORD,                            :
                                          :      19-cv-3234-JMY
       vs.                                :
                                          :
STEVEN T. MNUCHIN                         :
Secretary of Department of Treasury       :

                                         ORDER

       AND NOW, this 23rd day of February, 2021, upon consideration of the Motion for

Summary Judgment (ECF No. 13) filed by the Defendant Steven T. Mnuchin, and all documents

submitted in support thereof and in opposition thereto, it is hereby ORDERED and DECREED

that said motion shall be DENIED.


                                          By the Court:

                                             /s/ John Milton Younge
                                          Judge John Milton Younge
